DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Objections
Claims 2 – 20 are objected to because of the following informalities:  line 1 should recite –[[A]]The circuit as claimed in claim…--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, (10+11), (12+13), 14, 15, 16, 17, 18, 19, 20, 1, and 1, respectively of U.S. Patent No. 11,353,481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter.
The following table is presented for the purpose of a comparison of the conflicting claims between the application and the patent.
Application No. 17/663,624
U.S. Patent No. 11,353,481 B2
Claim 1
Claim 1
A circuit for mitigating thermal sensitivity in a motor wherein a phase of the motor receives a driving current, the circuit comprising: 


a current sensor configured to measure the driving current for the phase of the motor, wherein the current sensor comprises a Hall sensor configured to output a Hall voltage, the measured driving current being a function of the Hall voltage; 





the controller configured to: 

receive a first calibration temperature measurement from a temperature sensor configured to measure the circuit temperature and a first calibration Hall voltage from the current sensor, both measurements taken concurrently during circuit disconnection;

receive a second calibration temperature measurement from the temperature sensor and a second calibration Hall voltage from the current sensor, both measurements taken concurrently during circuit connection; and 

derive a thermal calibration profile of the Hall voltage of the current sensor from the received calibration measurements.
A circuit for mitigating thermal sensitivity in a multiple-phase motor wherein each phase of the multiple phase motor receives a driving current, the circuit comprising: 

a current sensor for each phase of the multiple-phase motor, wherein each current sensor comprises a Hall sensor configured to output a Hall voltage, the driving current reading being a function of the Hall voltage; 


and a temperature sensor configured to measure the circuit temperature, and output a measured circuit temperature to a controller, 

the controller configured to: 

receive a first calibration temperature measurement from the temperature sensor and a first calibration Hall voltage from one of the current sensors, both measurements taken concurrently during circuit disconnection; 

receive a second calibration temperature measurement from the temperature sensor and a second calibration Hall voltage from the said current sensor, both measurements taken concurrently during circuit connection; and 

derive a thermal calibration profile of the Hall voltage of the said current sensor from the received calibration measurements.
Claim 2
Claim 2
further comprising a driver configured to generate the driving current for the phase of the motor.
further comprising a driver configured to generate the driving current for each phase of the multiple-phase motor.
Claim 3
Claim 3
wherein the motor is a multiple-phase motor and the circuit comprises a current sensor for each phase of the multiple-phase motor, wherein the controller is further configured to, for each phase of the multiple-phase motor, generate an estimate of the driving current of that phase to be the measured driving current of that phase minus 1/n of the total of the measured driving currents for all phases, n being the number of phases of the multiple-phase motor.
wherein the controller is further configured to, for each phase of the multiple-phase motor, generate an estimate of the driving current of that phase to be the measured driving current of that phase minus 1/n of the total of the measured driving currents for all phases, n being the number of phases of the multiple-phase motor.
Claim 4
Claim 4
wherein the driver is configured to generate a succeeding driving current of the phase of the motor in response to a control input, the control input comprising an estimate of the driving current of the phase.
wherein the driver is configured to generate a succeeding driving current of each phase of the multiple-phase motor in response to a control input, the control input comprising the estimate of the driving current of each phase.
Claim 5
Claim 5
wherein the motor is a multiple-phase motor and the circuit comprises a current sensor for each phase of the multiple-phase motor, wherein the controller is configured to generate an estimate of the error of each measured driving current to be equal to 1/n of the total of the measured driving currents for all phases, n being the number of phases of the multiple-phase motor.
wherein the controller is configured to generate an estimate of the error of each measured driving current to be equal to 1/n of the total of the measured driving currents for all phases.
Claim 6
Claim 6
wherein the current sensor comprises a plurality of current sensor elements, each current sensor element configured to measure the driving current of the phase thereby generating a driving current reading, the measured driving current of the phase being a combination of the driving current readings of the current sensor elements.
wherein each current sensor comprises a plurality of current sensor elements, each current sensor element configured to measure the driving current of the phase thereby generating a driving current reading, the measured driving current of that phase being a combination of the driving current readings of the current sensor elements.
Claim 7
Claim 7
wherein the plurality of current sensor elements of the current sensor are arranged with respect to each other such that each current sensor element has the same magnitude of driving current systematic error due to magnetic fields external to the driving current to be measured.
wherein the plurality of current sensor elements of each current sensor are arranged with respect to each other such that each current sensor element has the same magnitude of driving current systematic error due to magnetic fields external to the driving current to be measured.
Claim 8
Claim 8
wherein the plurality of current sensor elements of the current sensor comprises two current sensor elements arranged in an opposing orientation.
wherein the plurality of current sensor elements of each current sensor comprises two current sensor elements arranged in an opposing orientation.
Claim 9
Claim 9
wherein the controller is configured to calculate the measured driving current of the phase to be half the sum of the driving current readings of the two current sensor elements.

wherein the controller is configured to calculate the measured driving current of that phase to be half the sum of the driving current readings of the two current sensor elements.
Claim 10
Claim 10+11
wherein the plurality of current sensor elements of the current sensor comprises two current elements arranged in the same orientation and wired in series in opposition, wherein the controller is configured to calculate the measured driving current of the phase to be half the difference of the driving current readings of the two current sensor elements.
wherein the plurality of current sensor elements of each current sensor comprises two current elements arranged in the same orientation and wired in series in opposition. wherein the controller is configured to calculate the measured driving current of the phase to be half the difference of the driving current readings of the two current sensor elements.
Claim 11
Claim 12+13
wherein the plurality of current sensor elements of the current sensor comprises two current elements arranged in an opposing orientation and wired in parallel, wherein the controller is configured to calculate the measured driving current of the phase to be the sum of the driving current readings of the two current sensor elements.
wherein the plurality of current sensor elements of each current sensor comprises two current elements arranged in an opposing orientation and wired in parallel. wherein the controller is configured to calculate the measured driving current of the phase to be the sum of the driving current readings of the two current sensor elements.
Claim 12
Claim 14
wherein the controller is configured to generate an estimate of a driving current of the phase and calibrate the measured driving current of the phase prior to generating the estimate of the driving current.
wherein the controller is configured to generate an estimate of a driving current of a phase and calibrate the measured driving current of the phase prior to generating the estimate of the driving current.
Claim 13
Claim 15
wherein the thermal calibration profile is linear, and the controller is configured to calibrate the measured driving current of the phase by deducting a linear offset from each driving current reading of the current sensor of the phase in accordance with the thermal calibration profiles of the current sensor.
wherein the thermal calibration profile is linear, and the controller is configured to calibrate the measured driving current of a phase by deducting a linear offset from each driving current reading of the current sensor of that phase in accordance with the thermal calibration profiles of that current sensor.
Claim 14
Claim 16
wherein the controller is configured to receive the first calibration temperature measurement and the first calibration Hall voltage which were taken during circuit disconnection at start-up.
wherein the controller is configured to receive the first calibration temperature measurement and the first calibration Hall voltage which were taken during circuit disconnection at start-up.
Claim 15
Claim 17
wherein the controller is configured to receive the first calibration temperature measurement and the first calibration Hall voltage which were taken during a period of motor disconnection during use.
wherein the controller is configured to receive the first calibration temperature measurement and the first calibration Hall voltage which were taken during a period of motor disconnection during use.
Claim 16
Claim 18
wherein the controller is configured to receive the second calibration temperature measurement and the second calibration Hall voltage which were taken during circuit connection when the driving current of the phase was momentarily driven to zero by the driver following a period of higher driving current of the phase.
wherein the controller is configured to receive the second calibration temperature measurement and the second calibration Hall voltage which were taken during circuit connection when the driving current of that phase was momentarily driven to zero by the driver following a period of higher driving current of that phase.
Claim 17
Claim 19
wherein the controller is configured to calibrate the Hall voltage from the current sensor using the thermal calibration profile of the calibrated current sensor.
wherein the controller is configured to calibrate the Hall voltage from each current sensor using the thermal calibration profile of the calibrated current sensor.
Claim 18
Claim 20
further comprising a magnetic shield which encompasses the current sensor.
further comprising a magnetic shield which encompasses all the current sensors.
Claim 19
Claim 1











further comprising a temperature sensor configured to measure the circuit temperature, and output a measured circuit temperature to the controller.
A circuit for mitigating thermal sensitivity in a multiple-phase motor wherein each phase of the multiple phase motor receives a driving current, the circuit comprising: 

a current sensor for each phase of the multiple-phase motor, wherein each current sensor comprises a Hall sensor configured to output a Hall voltage, the driving current reading being a function of the Hall voltage; 


and a temperature sensor configured to measure the circuit temperature, and output a measured circuit temperature to a controller, 

the controller configured to: 

receive a first calibration temperature measurement from the temperature sensor and a first calibration Hall voltage from one of the current sensors, both measurements taken concurrently during circuit disconnection; 

receive a second calibration temperature measurement from the temperature sensor and a second calibration Hall voltage from the said current sensor, both measurements taken concurrently during circuit connection; and 

derive a thermal calibration profile of the Hall voltage of the said current sensor from the received calibration measurements.
Claim 20
Claim 1


wherein the motor is a multiple-phase motor, and the circuit comprises a current sensor for each phase of the multiple-phase motor, each current sensor configured to measure the driving current of that phase.
A circuit for mitigating thermal sensitivity in a multiple-phase motor wherein each phase of the multiple phase motor receives a driving current, the circuit comprising: 

a current sensor for each phase of the multiple-phase motor, wherein each current sensor comprises a Hall sensor configured to output a Hall voltage, the driving current reading being a function of the Hall voltage; 


and a temperature sensor configured to measure the circuit temperature, and output a measured circuit temperature to a controller, 

the controller configured to: 

receive a first calibration temperature measurement from the temperature sensor and a first calibration Hall voltage from one of the current sensors, both measurements taken concurrently during circuit disconnection; 

receive a second calibration temperature measurement from the temperature sensor and a second calibration Hall voltage from the said current sensor, both measurements taken concurrently during circuit connection; and 

derive a thermal calibration profile of the Hall voltage of the said current sensor from the received calibration measurements.


Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1 – 20 are rejected under nonstatutory double patenting. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashi et al. (US 2016/0181965 A1) suggests a motor driving circuit, comprising: a supply line connected to a direct-current power source; an inverter of which an input side is connected to the supply line, the inverter converting direct-current electric power inputted from the supply line into alternating-current electric power and outputting the alternating-current electric power to the motor connected to an output side of the inverter; a voltage detector for detecting a voltage between the direct-current power source and the inverter; and an insulation resistance detector for detecting an insulation resistance based on a result of detection by the voltage detector, wherein the inverter has a single-phase arm or multiple-phase arms (see claim 1).
Mori et al. (US 2008/0231219 A1) teaches power supply means having a half-bridge circuit in which multiple-phase high-side drive transistors are connected in series with multiple-phase low-side drive transistors, respectively, and the respective connection points are used as the respective phase coil drive terminals of a motor,switching control means for pulse width modulation driving said power supply means using pulse width modulation signals,current detection means for detecting the current flowing through said power supply means, andcurrent control means for outputting a current control signal for controlling the peak value of the detection current of said current detection means to a predetermined value or less (see claim 1).
Lethellier (US 2003/0185024 A1) discloses a multiple-phase DC-to-DC voltage converter, wherein said current mode control circuits further comprise a second comparator providing an second output signal corresponding to a difference between a charge voltage of said capacitor and ground, and a second latch connected to said second comparator and providing said gate driving signals (see claim 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        12/17/2022